Citation Nr: 1229645	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for residuals of a gunshot wound with pleural cavity injury effective from November 1, 1982.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 22, 2006.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD from February 22, 2006.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 10, 2006.

(The issue of whether an October 5, 1984, Board of Veterans' Appeals decision which denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 1, 2011, which vacated a January 2011 Board decision and remanded the issues on appeal for additional development.  The Court previously vacated a January 2007 Board decision in this appeal on May 26, 2009.

The increased rating and TDIU issues on appeal initially arose from a January 2002 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for PTSD and assigned a 10 percent rating effective from May 8, 2001.  A subsequent February 2002 rating decision granted an increased 30 percent rating for PTSD effective from May 8, 2001.  In a May 2006 rating decision the RO granted an increased 70 percent rating effective from March 9, 2006, and subsequently an effective date for a 70 percent PTSD rating was awarded from February 22, 2006.  Entitlement to TDIU was established in an August 2007 rating decision effective from June 10, 2006.  

In June 2005, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and he has demonstrated actual knowledge of the type of evidence necessary to substantiate his claims.  See 38 C.F.R. § 3.103(c) (2011).

The Board notes that a review of the record shows that in an October 1982 VA Form 1-9 the Veteran expressed disagreement with the August 31, 1982, rating decision which reduced a 60 percent rating for his service-connected residuals of a gunshot wound with pleural cavity injury effective from November 1, 1982.  Although an October 1984 Board decision denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury, neither the RO as the Agency of Original Jurisdiction (AOJ) nor the Board specifically addressed the issue of entitlement to restoration of a 60 percent.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issue of entitlement to secondary service connection for a scar disability may be construed has having been raised by the record in 1982, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In its September 2011 order, by incorporating the terms of the Joint Motion for Remand, the Court found the January 2011 Board decision did not clearly address evidence as to the listed criteria for a 70 percent evaluation concerning whether the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas to include work, school, family relations, judgment, thinking, or mood.  It was specifically noted that in the areas of work the Board did not discuss evidence including (1) appellant reporting to "Dr. Ryan" during May 2002 evaluation that he found it "slightly or rarely true" that he found it easy to keep a job since separation from service; (2) appellant's statement during May 2003 VA examination that "he avoids people at his work" and "essentially describes himself as a loner;"and (3) appellant's testimony during June 2005 Board hearing that he kept to himself while teaching handicapped children and didn't "interact with a lot of people."  Parenthetically, the Board notes that although the Court referred to the evidence provided by Steve Ryan as having been received by "Dr. Ryan," the available record indicates that Steve Ryan has described himself as a licensed marriage and family therapist (LMFT), a certified trauma specialist, and a PTSD expert.  See, e.g., letter from Steve Ryan, dated September 5, 2001.

In the areas of family it was noted the Board did not address (1) evidence reported by "Dr. Ryan" in May 2002 that appellant's family did not understand his feelings; (2) testimony by appellant's wife in June 2005 that his PTSD (particularly angry outburst) "was putting a strain on our marriage;" and (3) appellant's June 2005 testimony that he looked to find excuses not to interact with the children from his first marriage.  It was noted in the area of thinking the Board did not address (1) evidence from "Dr. Ryan" May 2002 evaluation concerning intrusive thoughts, bad dreams, difficulty concentrating, and confusion; (2) reports of negative and nihilistic thoughts during May 2003 VA examination; (3) June 2005 testimony by appellant that he suffered from nightmares, flashbacks, and suicidal ideation.  Finally, it was noted that in the area of mood the Board had failed to discuss (1) evidence during evaluation by "Dr. Ryan" of irritability, outburst, depression, and anxiety and (2) findings by the May 2003 VA examiner of anxiety and depression.  

The Court also found the Board had failed to address evidence as to the listed criteria for a 100 percent evaluation including (1) a February 2006 opinion letter from Lyle D. Danuloff, Ph.D., that appellant suffered from social isolation, one of a number of symptoms that left him "unable to perform his duties in the Wayne-Westland Michigan School District" and (2) appellant's report during March 2006 VA examination that he "no longer feels able to work" and "has no interest in participating in any activities."  It was further noted that evidence material to a claim for a TDIU prior to June 10, 2006, should have been address including (1) a February 2006 opinion letter from Dr. Danuloff stating that "I have placed him on medical leave for the foreseeable future" and (2) March 2006 VA examiner's comment that "He essentially has been on medical leave from his job since January of this year."  The Court also found the Board had erred by not requiring that VA attempt to obtain private employment records from the Wayne-Westland Schools, Westland, Michigan.  Therefore, the case must be remanded for additional development.

The Board also finds that the issues on appeal involve complex medical and evidentiary credibility matters and that it is unclear from the present record whether the Veteran has received in-person treatment with "Dr. Ryan".  As the case is being remanded by order the Court, the Board finds that appropriate efforts should be taken to obtain all pertinent treatment records.

The Board notes that the Joint Motion for Remand, in essence, indicates it was found that the Veteran and his spouse were competent to provide medical evidence that his PTSD had the following affects:  

The area of work in (1) appellant reporting to "Dr. Ryan" during May 2002 evaluation that he found it "slightly or rarely true" that he found it easy to keep a job since separation from service; (2) appellant's statement during May 2003 VA examination that "he avoids people at his work" and "essentially describes himself as a loner;" and (3) appellant's testimony during June 2005 Board hearing that he kept to himself while teaching handicapped children and didn't "interact with a lot of people;" 

The area of family in (1) evidence reported by "Dr. Ryan" in May 2002 that appellant's family did not understand his feelings; (2) testimony by appellant's wife in June 2005 that his PTSD (particularly angry outburst) "was putting a strain on our marriage;" and (3) appellant's June 2005 testimony that he looked to find excuses not to interact with the children from his first marriage; and 

The area of thinking in (1) evidence from "Dr. Ryan" May 2002 evaluation concerning intrusive thoughts, bad dreams, difficulty concentrating, and confusion; (2) reports of negative and nihilistic thoughts during May 2003 VA examination; (3) June 2005 testimony by appellant that he suffered from nightmares, flashbacks, and suicidal ideation.

The Court has held that in determining the level of impairment for a psychiatric disability VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The Court has held, however, that for the Board to reject medical opinions it must "state its reasons for doing so and, more importantly, point to a medical basis other than its own unsubstantiated opinion which supported the decision."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. West, 155 F.3d 1356, 1360 (Fed.Cir.1998).  The Board notes that the evidence of record includes inconsistent evidence as to the issues on appeal.  For example, although the Veteran testified in June 2005 that he looked to find excuses not to interact with the children from his first marriage, he also testified that his relationship with these children was "pretty good."  See Transcript, pp. 16-17 (June 24, 2005).  The Court has held that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Therefore, the Board also finds that prior to VA PTSD examination upon remand the Veteran should be requested to provide a detailed and specific history as to his PTSD symptoms concerning areas of work, family relations, judgment, thinking, and mood since May 8, 2001, with any additional evidence he may feel would substantiate his appeal.  

As noted in the Introduction, the Veteran has expressed disagreement with the August 31, 1982, rating decision as to the reduction of a 60 percent rating for his service-connected residuals of a gunshot wound with pleural cavity injury.  This specific issue has not been addressed in a statement of the case and must, therefore, be remanded for additional development.  See Manlincon, 12 Vet. App. 238.

The Board also notes that the Veteran's attorney has recently asserted that the August 31, 1982, reduction was made without observing applicable law.  It was specifically asserted that the procedures outlined in 38 C.F.R. § 3.344 had not been followed and the Court's holdings in Brown v. Brown, 5 Vet. App. 413 (1993), Kitchens v. Brown, 7 Vet. App. 320 (1995), and Sorakubo v. Principi, 16 Vet. App. 120 (2002), were cited in support of the motion.  The Board notes, however that the Veteran was provided notice of the corrective rating action of August 31, 1982, by correspondence dated September 3, 1982, which was only 58 days prior to the revised effective date for the compensation reduction, but that the September 1982 statement of the case clearly shows he was provided notice of VA action to reduce his payments on August 2, 1982.  In any event, a remand of the restoration issue is appropriate.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court noted that the regulation contains at least four specific requirements applicable to rating reductions that have satisfied the five-year requirement of 38 C.F.R. § 3.344(c): (1) the Board must review "the entire record of examinations and the medical-industrial history ... to ascertain whether the recent examination is full and complete"; (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; (3) "[r]atings on account of diseases subject to temporary and episodic improvement ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and (4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life".  Id. at 418-19.

The Court has held that when the RO reduces a veteran's rating without observing the applicable VA regulations, the reduction is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  When determining whether VA was justified in reducing a veteran's disability rating that has continued at the same level for five or more years, "the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344 (2010), that a rating reduction is warranted."  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).

The relevant VA laws and regulations that were in effect at the time of the Board' October 1984 decision include the following:

Reduction in evaluation; compensation.  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from date of notice to the payee expires.  The veteran will be notified at his or her latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.  
38 U.S.C. 3012(b)(6)).  38 C.F.R. § 3.105(e) (1984).

Stabilization of disability evaluations. (a) Examination reports indicating improvement Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Veterans Administration regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bed- side examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial, asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest. Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will be considered whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations. Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability. When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind. 
(b) Doubtful cases, If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending  reexamination months from this date,§ 3.344." The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made. 
(c) Disabilities which are likely to improve. The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344 (1984).

Effect of change of diagnosis.  The repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  The relevant principle enunciated in § 4.128 entitled "Change of Diagnosis" should have careful attention in this connection.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms.  This will not, of course, preclude the correction of erroneous ratings, nor will it preclude assignment of a rating in conformity with § 4.7.  
38 C.F.R. § 4.13 (1984).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case as to the issue of entitlement to restoration of a 60 percent rating for residuals of a gunshot wound with pleural cavity injury from November 1, 1982.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issues on appeal.  He should be specifically requested to provide such information concerning any treatment he received from Lyle D. Danuloff, Ph.D., and Steve Ryan, LMFT, Certified Trauma Specialist, PTSD Expert.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  

Appropriate VA efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be requested to provide a detailed and specific history as to his PTSD symptoms concerning areas of work, family relations, judgment, thinking, and mood since May 8, 2001, with any additional evidence he may feel would substantiate his appeal.  

4.  Appropriate efforts should be taken to obtain the Veteran's private employment records from the Wayne-Westland Schools, Westland, Michigan.  All attempts to procure records should be documented in the file.

5.  Upon receipt of all existing pertinent evidence or appropriate VA determinations as to the unavailability of such evidence in accordance with the provisions of 38 C.F.R. § 3.159, the Veteran should be provided a VA examination by a psychiatrist, if feasible, for an opinion as to the nature and extent of his service-connected PTSD including any identifiable increases or decreases in manifest symptomatology over the course of this appeal since May 8, 2001.  The examination should be conducted following any applicable protocol in VA's Review Examination for PTSD (last revised April 2, 2007).

The psychiatrist should elicit a detailed history from the Veteran as to his PTSD symptom manifestations since May 8, 2001, to include any occupational and social impairment with deficiencies in most areas to include work, school, family relations, judgment, thinking, or mood.  

It should be noted that in the areas of work the evidence includes (1) appellant reporting to "Dr. Ryan" during May 2002 evaluation that he found it "slightly or rarely true" that he found it easy to keep a job since separation from service; (2) appellant's statement during May 2003 VA examination that "he avoids people at his work" and "essentially describes himself as a loner;"and (3) appellant's testimony during June 2005 Board hearing that he kept to himself while teaching handicapped children and didn't "interact with a lot of people."  

In the areas of family the evidence includes (1) evidence reported by "Dr. Ryan" in May 2002 that appellant's family did not understand his feelings; (2) testimony by appellant's wife in June 2005 that his PTSD (particularly angry outburst) "was putting a strain on our marriage;" and (3) appellant's June 2005 testimony that he looked to find excuses not to interact with the children from his first marriage.  

In the area of thinking the evidence includes (1) evidence from "Dr. Ryan" May 2002 evaluation concerning intrusive thoughts, bad dreams, difficulty concentrating, and confusion; (2) reports of negative and nihilistic thoughts during May 2003 VA examination; (3) June 2005 testimony by appellant that he suffered from nightmares, flashbacks, and suicidal ideation.  

Finally, it was noted that in the area of mood the Board had failed to discuss (1) evidence during evaluation by "Dr. Ryan" of irritability, outburst, depression, and anxiety and (2) findings by the May 2003 VA examiner of anxiety and depression.  

The evidence also includes (1) a February 2006 opinion letter from Lyle D. Danuloff, Ph.D., that the appellant suffered from social isolation, one of a number of symptoms that left him "unable to perform his duties in the Wayne-Westland Michigan School District" and (2) appellant's report during March 2006 VA examination that he "no longer feels able to work" and "has no interest in participating in any activities."  

The evidence as to employability prior to June 10, 2006, includes (1) a February 2006 opinion letter from Dr. Danuloff stating that "I have placed him on medical leave for the foreseeable future" and (2) March 2006 VA examiner's comment that "He essentially has been on medical leave from his job since January of this year."  

The psychiatrist should, to the extent possible, provide opinions as to all manifest symptoms of PTSD and any identifiable increases or decreases in symptomatology since May 8, 2001.  Comment as to the impact of the disability, itself or in conjunction with other service-connected disabilities on the Veteran's daily activities and his ability to maintain employment should also be provided.  Any questions as to credibility of any reported symptoms or the date of onset should be identified and explained.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



